     Case 1:19-cv-01219-NONE-JLT Document 23 Filed 07/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARINO ANTONIO HERNANDEZ,                        Case No. 1:19-cv-01219-NONE-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                       MOTION FOR EXTENSION OF TIME
13           v.
                                                       (Doc. 22)
14    J. MARCELO, et al.,

15                       Defendants.

16

17          On June 29, 2020, Defendants filed a motion to dismiss (Doc. 20) and an opposition to

18   Plaintiff’s motion for a preliminary injunction (Doc. 21). Plaintiff requests a 30-day extension of

19   time to file a reply and opposition. (Doc. 22.)

20          Good cause appearing, the Court GRANTS Plaintiff’s request. Plaintiff shall file his reply

21   to the opposition to his motion for a preliminary injunction have no later than August 8, 2020. He

22   shall file his opposition to the motion to dismiss no later than August 22, 2020.

23
     IT IS SO ORDERED.
24

25      Dated:     July 9, 2020                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
